            Case 5:13-cr-00316-OLG Document 619 Filed 06/27/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                          §
      Plaintiff                                   §
                                                  §
vs.                                               §    Case Number: SA:13-CR-00316(6)-OLG
                                                  §
(6) STEVEN RUIZ                                   §
      Defendant



                          ORDER SETTING MOTION HEARING

         IT IS HEREBY ORDERED that the above entitled and numbered case is set for
02:00 PM, in Courtroom A, on the 4th Floor in the John H. Wood, Jr. United States
Courthouse, 655 East Cesar E. Chavez Boulevard, San Antonio, TX on Monday, July 01,
2019.

              IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order
to the defendant, counsel for defendant, the United States Attorney, U.S. Pretrial Services, and
the United States Probation Office. Further, counsel for the defendant shall notify the defendant
of this setting. If the defendant is on bond, he/she shall be present.


                  IT IS SO ORDERED this 27th day of June, 2019.



                                                ______________________________
                                                RICHARD B. FARRER
                                                UNITED STATES MAGISTRATE JUDGE


HEARING ON DFT'S MOTION TO WITHDRAW COUNSEL-DKT. 618
